Name: Council Regulation (EEC) No 1402/86 of 6 May 1986 introducing a common action for the encouragement of agriculture in the Scottish islands off the northern and western coasts with the exception of the Western Isles (Outer Hebrides)
 Type: Regulation
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: nan

 14. 5 . 86 Official Journal of the European Communities No L 128/9 COUNCIL REGULATION (EEC) No 1402/86 of 6 May 1986 introducing a common action for the encouragement of agriculture in the Scottish islands off the northern and western coasts with the exception of the Western Isles (Outer Hebrides) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), and in particular Article 1 8 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 39 (2) (a) of the Treaty provides that, in working out the common agricultural policy, account is to be taken of the social structure of agriculture and of the structural and natural disparities between the various agri ­ cultural regions ; Whereas, in order to achieve the objectives of the common agricultural policy referred to in Article 39 ( 1 ) (a) and (b) of the Treaty, special measures appropriate to the situation in the less-favoured agricultural areas should be adopted at Community level ; Whereas Article 18 of Regulation (EEC) No 797/85 provides for specific regional measures to encourage agri ­ culture as a whole, in harmony with any development schemes simultaneously undertaken in non-agricultural sectors and having regard to the needs of environmental protection ; whereas the Council , in accordance with the procedure laid down in Article 43 of the Treaty, will decide on these measures ; Whereas the islands off the northern and western Scottish coasts are classified as less-favoured areas within the meaning of Article 3 of Directive 75/268/EEC (4) ; whereas the Western Isles (Outer Hebrides) already benefit from an integrated development programme under Regulation (EEC) No 1939/81 (*) ; Whereas the Scottish islands excluding the Western Isles (Outer Hebrides) encounter particular problems in the encouragement of agriculture due to poor soils , isolation from the mainland leading to extra transport costs, poor farm structures, crofting systems in some islands and low returns on farming enterprises ; Whereas in these island areas the improvement of the structure of agricultural production is essential to improve farm incomes ; Whereas agricultural development measures presuppose the improvement of agricultural infrastructure and by investments in landing-stages and other shore facilities ; Whereas in these islands shelter belts are needed in order to protect farmsteads and farm land from the effect of the strong winds ; Whereas the standard of farm dwelling houses needs to be improved in order to encourage the population to continue to live in these islands ; Whereas in order to encourage farmers and crofters to develop other sources of income on their holdings, invest ­ ments for tourism and small industry projects to be carried out on the farm should be encouraged ; Whereas the Council recognizes the special interest of some parts of these islands for the environment ; whereas it is necessary to make provision for payments to farmers entering management agreements to protect sites of parti ­ cular importance or to maintain traditional farming methods ; Whereas because of the poor farm structure and the high rate of pluriactivity in the islands Title I of Regulation (EEC) No 797/85 is not entirely appropriate ; Whereas the achievement of these aims should be promoted by means of a measure combining these various elements and applied in the context of the programmes ; Whereas it follows from the foregoing that the measures referred to above constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (6), as last amended by Regulation (EEC) No 870/85 0 ; Whereas it is the responsibility of the Commission , having consulted the Standing Committee on Agricultural Structures, to decide on the approval of a programme submitted by the United Kingdom Government, (') OJ No L 93, 30 . 3 . 1985, p. 1 . 0 OJ No C 88 , 14. 4. 1986. (3) Opinion delivered on 14 March 1986 (not yet published in the Official Journal). (4) OJ No L 128 , 19 . 5 . 1975, p. 1 . 0 OJ No L 197, 20 . 7 . 1981 , p. 6 . (*) OJ No L 94, 28 . 4 . 1970, p . 13 . 0 OJ No L 95, 2 . 4. 1985, p . 1 . No L 128/ 10 Official Journal of the European Communities 14. 5 . 86 HAS ADOPTED THIS REGULATION : ( 1 ) a description of the present situation, a description of the objectives to be attained and an estimate of costs and methods of financing ; (2) a timetable for carrying out the different measures and an indication of the additionality due to the introduc ­ tion of the common measures ensuring the participa ­ tion of the Fund ; (3) an indication that the actions envisaged are compa ­ tible with the protection of the environment ; (4) coordination measures with all other programmes and provisions that could influence the development of agriculture in the areas concerned ; (5) evidence that all measures foreseen in this common measure are established in a balanced way according to the structural needs of the areas concerned . Article 3 1 . All programmes and any amendments to programmes shall be forwarded to the Commission by the Government of the United Kingdom. The duration of the programmes shall be at least that of the common measure . 2 . At the request of the Commission, the United Kingdom Government shall provide any further informa ­ tion required in addition to the particulars supplied pursuant to Article 2 and especially as regards paragraph 5 thereof. 3 . The Commission shall deliver its opinion on programmes and any amendments thereto in accordance with the procedure laid down in Article 8 , having consulted the Fund Committee on the financial aspects . TITLE I Measures to encourage agriculture in the Scottish islands off the northern and western coasts with the exception of the Western Isles (Outer Hebrides) Article 1 1 . In order to encourage agriculture in the Scottish islands off the northern and western coasts with the exception of the Western Isles of Scotland (Outer Hebrides), a common measure within the meaning of Article 18 of Regulation (EEC) No 797/85 shall be intro ­ duced. 2 . The common measure shall involve the financial participation, subject to the rules and conditions laid down in Title II , of the European Agricultural Guidance and Guarantee Fund, Guidance Section , hereinafter called 'the Fund', in the agricultural measures referred to in paragraph 3 which form part of one or more programmes established by the Government of the United Kingdom or by authorities appointed at the relevant geographical level and approved by the Commission . 3 . The measures implemented in the regions concerned shall comprise :  improvement of the structure of agricultural produc ­ tion, excluding premiums granted on a unit of production basis ,  the planting of windbreaks for the protection of agri ­ culture,  the improvement of the agricultural infrastructure, in particular :  the supply of electricity and drinking water to farms and villages whose inhabitants are primarily dependent on agriculture,  the construction and improvement of farm roads and local roads used principally for agriculture,  investments in landing-stages and other shore facili ­ ties for the use of agricultural communities involved in pluriactivity,  investments in and improvement of farm dwelling houses,  investment in tourism and related services to be carried out by the farmer,  payments to farmers entering management agree ­ ments in favour of the protection of sites of particular importance for the environment ; these payments shall not exceed the real net losses or profits foregone due to the management restrictions agreed,  a team to promote participation in the programme. Article 2 All programmes referred to in Article 1 (2) shall include at least the following particulars : TITLE II Financial and general provisions Article 4 1 . The duration of the common measure shall be limited to five years as from the date of approval of the first of the programmes referred to in Article 3 . 2 . During the fourth year, the Commission shall submit a progress report on the common measure . Before the end of the five-year period, the Council shall decide, on a proposal from the Commission , whether the measure should be extended . 3 . The estimated cost of the common measure to the Fund is 25 million ECU for the period specified in para ­ graph 1 . 4 . Article 6 (5) of Regulation (EEC) No 729/70 shall apply. 14. 5 . 86 Official Journal of the European Communities No L 128/ 11 Article 5 1 . Expenditure by the United Kingdom on the measures referred to in Article 2 (2) up to a maximum amount of 62,5 million ECU for the period referred to in Article 4(1 ), shall be eligible for aid from the Fund. 2. The Fund shall reimburse to the United Kingdom 40 % of eligible expenditure . Reimbursement on the frac ­ tion for dwelling houses and environmental measures shall not exceed 20 % of the total reimbursed. Similarly, reimbursement for the project team shall not exceed 2 % of the total reimbursed . 3 . Expenditure as referred to in paragraph 1 which benefits from Community aid under other common measures within the meaning of Article 6 ( 1 ) of Regula ­ tion (EEC) No 729/70 or from aid under the European Regional Development Fund or under the European Social Fund shall not fall within the scope of this Regula ­ tion . Article 6 Where the programme is under examination the Commission shall , in agreement with the United Kingdom, fix the manner in which it is to be informed periodically of the progress of the programme. The United Kingdom shall at the same time designate the bodies responsible for the technical execution of the programme. Article 7 1 . Applications for reimbursement shall relate to expenditure incurred by the United Kingdom in the course of one calendar year and shall be submitted to the Commission before 1 July of the following year, together with the periodic information referred to in Article 6 . 2 . The decision whether to grant aid from the Fund shall be taken in accordance with Article 7 ( 1 ) of Regula ­ tion (EEC) No 729/70 . 3 . Advance payments may be granted by the Fund on the basis of the financial arrangements adopted by the United Kingdom and in the light of progress made in implementing the projects . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 8 1 . In cases where recourse is had to the procedure laid down in this Article, the matter shall be referred to the Standing Committee on Agricultural Structures by its chairman either on his own initiative or at the request of the representative of a Member State . 2 . The chairman shall submit a draft of the measures to be taken . The Standing Committee on Agricultural Structures shall deliver its opinion on these measures within a time limit set by the chairman according to the urgency of the matter. It shall act by a majority of 54 votes, the votes of the Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3 . The Commission shall adopt the measures, which shall be immediately applicable . However, if such measures are not in accordance with the opinion delivered by the Standing Committee on Agricultural Structures, they shall be communicated forthwith by the Commission to the Council . In that case , the Commis ­ sion may defer application of the measures which it has adopted by not more than one month from the date of such communication . The Council , acting by a qualified majority, may adopt a different decision within one month . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1986. For the Council The President P. H. van ZEIL